ORDER
Upon consideration of the petition filed on the 13th of May 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
“Allowed per Special Order: Did the Trial Court commit Reversible Error by Holding Defendant’s Trial with Defendant clothed in Prison Garb?
By order of the Court in conference, this the 25th of August 2011.”
s/Jackson, J.
For the Court